            Case MDL No. 2981 Document 31 Filed 11/25/20 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


 IN RE GOOGLE INC., ANTITRUST                      MDL No. 2981
 LITIGATION

                            NOTICE OF TAG-ALONG ACTION

       Pursuant to Rule 7.1(a) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”); the undersigned counsel hereby notifies the Clerk of the

JPML of the following potential Tag-Along action:

            Case Name                   Case No.             Court                Judge
 Jared Stark v. Google LLC, et al.    5:20-cv-8309         N.D. Cal.               TBD


       A copy of the complaint is attached as Exhibit A.

DATED: November 25, 2020                    Respectfully Submitted,

                                            /s/ Alison Chase
                                            Alison E. Chase (SBN 226976)
                                            KELLER ROHRBACK L.L.P.
                                            801 Garden Street, Suite 301
                                            Santa Barbara, CA 93101
                                            Telephone: (805) 456-1496
                                            Fax: (805) 456-1497
                                            achase@kellerrohrback.com

                                            Attorney for Plaintiff
